NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Election/Restrictions
Claims 1-2, 4, and 6-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Reasons for Allowance
Claims 1-2, 4, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest the cumulative limitations of claim 1, the independent claim; the prior art do not disclose or suggest a cutting tool comprising a substrate of cemented carbide comprising WC and a binder phase with a gradient surface zone with a thickness of between 50-400 µm having a binder phase gradient with a lowest binder phase content being in an outermost part of the gradient surface zone, the binder phase content in the gradient surface zone being 0.2 to 0.9 of binder phase in a bulk of the tool so that the binder phase content in the gradient surface zone is lower than a binder phase content in the bulk of the tool, and wherein the cutting tool includes an amount of free graphite such that a C-porosity is C02-C08 and wherein the free graphite is present in the gradient surface zone.
Applicant’s argument with respect to U.S. Patent Application Publication No. 2013/0118308 to Fang et al. is found persuasive. Especially, Applicant’s amendment to claim 1 by specifying the amount of the binder phase in the gradient zone to be 0.2-0.9 of the binder phase in the bulk of the tool is not taught or rendered obvious by Fang, and further search did not result in any new reference rendering such a limitation, in combination with the remaining recitation of claim 1, obvious. Further search did not result in any new reference anticipating or rendering the claimed subject matter of claim 1 obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731